Citation Nr: 0841951	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  08-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected degenerative arthritis status post 
surgical repair of the right wrist.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from July 1983 to 
July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that granted service connection for 
a right wrist disability and assigned a 10 percent rating 
effective from November 27, 2006.

As the claim before the Board involves a request for higher 
initial ratings following the grant of service connection, 
the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's substantive appeal, received in May 2008, 
stated that the veteran wanted a videoconference hearing at 
the RO before a Veterans Law Judge.  

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 
38 C.F.R. § 20.704 (2008).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should take the appropriate steps 
to schedule the veteran for a hearing 
before a Veterans Law Judge via 
videoconference from the RO at the 
earliest opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2008) and 38 
C.F.R. § 20.704 (2008).

After the hearing is conducted, or in the 
event the veteran withdraws his request 
for hearing or fails to appear at the 
scheduled hearing, the case should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

